MEMORANDUM **
Martin Alareon-Jaimez appeals the sentence imposed following his guilty plea to illegal reentry after deportation in violation of 8 U.S.C. § 1326(a).
Alareon-Jaimez contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly imposed a sentence in excess of the two year maximum set forth in 8 U.S.C. § 1326(a). He acknowledges that his contention is foreclosed by this court’s recent holdings, see e.g., United States v. Arellano-Rivera, 244 F.3d 1119, 1126-27 (9th Cir.2001), but raises the issue to preserve in the event that the Supreme Court revisits the issue. We affirm the district court.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *554courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.